NO. 12-14-00296-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

DAVID MARK DAVIS II,                                      §       APPEAL FROM THE
APPELLANT

V.                                                        §       COUNTY COURT AT LAW # 2

THE STATE OF TEXAS,
APPELLEE                                                  §       ANGELINA COUNTY, TEXAS

                                        MEMORANDUM OPINION
        David Mark Davis II attempts to appeal his conviction for speeding, for which he was
assessed a fine of seventy-five dollars. Article 4.03 of the code of criminal procedure determines
our jurisdiction in this matter. It provides as follows:


        The Courts of Appeals shall have appellate jurisdiction coextensive with the limits of their
        respective districts in all criminal cases except those in which the death penalty has been assessed.
        This Article shall not be so construed as to embrace any case which has been appealed from any
        inferior court to the county court, the county criminal court, or county court at law, in which the
        fine imposed or affirmed by the county court, the county criminal court or county court at law
        does not exceed one hundred dollars, unless the sole issue is the constitutionality of the statute or
        ordinance on which the conviction is based.


TEX. CODE CRIM. PROC. ANN. art. 4.03 (West Supp. 2014). Appellant appealed from a municipal
court to a county court at law. The county court at law imposed a fine that does not exceed one
hundred dollars. Appellant does not complain that the statute on which his conviction was based
is unconstitutional. Therefore, we have no jurisdiction over this appeal.
        Accordingly, we dismiss the appeal for want of jurisdiction.1



        1
           Neither party raised the jurisdictional issue in its brief. However, we are required to address a lack of
jurisdiction sua sponte if the parties do not raise the issue. Solis v. State, 890 S.W.2d 518, 520 (Tex. App.—Dallas
1994, no pet.).
                                                                JAMES T. WORTHEN
                                                                   Chief Justice


Opinion delivered May 29, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                             MAY 29, 2015


                                        NO. 12-14-00296-CR


                                     DAVID MARK DAVIS II,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                           Appeal from the County Court at Law No 2
                         of Angelina County, Texas (Tr.Ct.No. 14-1048)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   James T. Worthen, Chief Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.